Action to recover for property damage to an automobile resulting from a collision with one of the defendant’s trucks parked on a one-way street. There were two trucks belonging to defendant parked on opposite sides of the street and facing in opposite directions. The one facing the plaintiff’s driver had bright headlights; and the other had no tail light. Judgment for plaintiff in the City Court of Mount Vernon and order denying a new trial unanimously affirmed, with costs. No opinion. Present — Young, Carswell, Davis, Adel and Taylor, JJ.